Title: From John Adams to John F. Watson, 21 August 1818
From: Adams, John
To: Watson, John F.



Sir
Quincy August 21. 1818

In your favour of the 12th. you Say that you had believed, “that during the War of the Revolution, many Acts of the British had been exaggerated.” This may have happened; but I know not in what instances, on the contrary I know that one half their Cruelties and brutalities had not been told, or if told has not been believed.
If you Suppose, that the British were influenced, by “any Motives of Conciliation,” You have been grossly deceived. They never manifested any Such Motives, through the whole History of this Country for two hundred Years. They ever felt “a most Sovereign Contempt for Us,” as Puritans, Dissenters, Schismaticks, Convicts, Redemptioners, as Irish, Scotch, Germans Dutch and Sweeds more than a Century before they had a Colour or Pretext to call Us Rebells
If “the public Sentiment, or Prejudice, has not allowed Such Sentiments to have been mine” I have only to Say that the Publick has never known me my Character or Sentiments, which have all been overwhelmed by Floods and Whirlwinds of tempestuous Misrepresentations, Abuses Lies and Slanders, chiefly from the Pens of Vagabond Foreigners.
I pray you, Sir, not to misunderstand me. I acknowledge with humble Gratitude to God that he has granted me an happy Life, through all my Tryals. My greatest Grief is that I have not done more for my Country and my Fellow Men.
I am, Sir, respectfully, your, most obedient / humble Servant

John Adams.